Exhibit 10.1.60

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO ITEM 601(b)(10)(iv) WHEREBY
CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED BECAUSE IT IS BOTH NOT MATERIAL
AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED:
[***]

PRODUCT ENHANCEMENT AND LICENSE AGREEMENT

THIS PRODUCT ENHANCEMENT AND LICENSE AGREEMENT (this “Agreement”) is entered
into as of December 5, 2018 (the “Effective Date”) by and between Gogo LLC, a
Delaware limited liability company (“Gogo”) and ThinKom Solutions, Inc., a
California corporation (“ThinKom”) (Gogo and ThinKom are sometimes referred to
in this Agreement as the “Parties”).

R E C I T A L S

A. The Parties have previously entered into that certain Amended and Restated
Product Development and Manufacturing Agreement dated as of April 1, 2016 (the
“PDMA”) pursuant to which ThinKom has agreed to develop, manufacture, test and
deliver the Products described therein. Capitalized terms not otherwise defined
herein shall have the meaning given to such terms in the PDMA.

B. In connection with the PDMA, Gogo has requested that ThinKom modify the [***]
(collectively, the “TK Products”) for the purpose of supporting Line-Fit
opportunities at the airframe manufacturers Boeing and Airbus, and ThinKom is
willing and desirous of performing such modification work, subject to the terms
and conditions of this Agreement.

[***]

C. ThinKom acknowledges, based on Gogo’s representations, that the D series
specifications listed as part of the Line Fit Requirements in Paragraph 2 of
this agreement are Gogo Technology. These specifications are used to develop
ThinKom’s Product Design Specification for modified TK Products to meet the Line
Fit Requirements and are not actual components of modified TK Products.

D. ThinKom desires to receive, and Gogo has agreed to provide, ThinKom with a
license to use Project Technology and certain, specified Gogo Technology as
described in the license granted in Section 1 hereof, and in consideration of
ThinKom’s good faith efforts to perform the services described in Section 2
hereof.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, together with the mutual covenants contained
herein, ThinKom and Gogo agree as follows:

1. License.

(a)    Grant of License. Gogo hereby grants to ThinKom, and ThinKom hereby
accepts from Gogo, a perpetual, non-exclusive, royalty-free, irrevocable,
worldwide license (the “License”), to [***] (collectively, the “Granted
Rights”). The Granted Rights include the creation of works that are derived
from, based upon or that incorporate, in whole or in part, any future
enhancements, derivations or modifications to the Licensed Technology designed
and/or made by ThinKom. The

 

[***]



--------------------------------------------------------------------------------

Technology that is excluded from the foregoing License is comprised of the
following (collectively, the “Excluded Technology”):

(i) Any future enhancements, derivations, or modifications to Technology
designed by or on behalf of Gogo independent of ThinKom, which are not used in
any ThinKom products; and

(ii) Any use of any technology that constitutes a breach of the exclusivity
covenants in Paragraph 9 of the PDMA and Paragraph 5 of Exhibit A-2 of the PDMA;
and

(iii) Any right of ThinKom to assign, sublicense, use, perform, copy, modify,
display, reproduce, market, sell, or distribute any Project Technology or Gogo
Technology other than as part of a ThinKom hardware product, and except as
explicitly provided for in Section 5(a) of this Agreement.

For the avoidance of doubt, nothing in this Agreement shall be construed to
limit the exclusivity granted by ThinKom to Gogo under the PDMA.

(b)    Definitions. As used herein, the following defined terms shall have the
meanings set forth below:

“Licensed Technology” means [***].

“Claimed Gogo IP” means [***], and any continuations, continuations-in-parts,
divisionals, reissues, reexaminations, and foreign counterparts of the foregoing
patents and patent application, and any U.S. or foreign patents or patent
applications claiming priority from any of the foregoing patents or patent
application.

“Gogo Specifications” means any specifications related to Line-Fit Requirements
or the product specifications, requirements and modifications of ThinKom
products sold by ThinKom to Gogo pursuant to the PDMA or other agreed
transaction document.

(c)    Gogo Representations. Gogo hereby represents and warrants to ThinKom
that: (i) to Gogo’s knowledge Gogo possesses the legal right to license the
Licensed Technology to ThinKom in accordance with Section 1(a) above (subject to
any ownership rights or claims of ThinKom), and (ii) to Gogo’s knowledge, such
License does not infringe on any third party’s Proprietary Rights, or constitute
a breach of any agreement to which Gogo, or its affiliates, are bound, and Gogo
is not aware of any claim or assertion by any individual or entity that the
Licensed Technology infringes on any third party’s rights.

(d)    Term of License-Perpetual. The term of License granted hereunder shall
commence as of the Effective Date, and shall continue in perpetuity, regardless
of any ultimate determination of ownership of Proprietary Rights in and to any
Licensed Technology in favor of Gogo, and regardless of whether the PDMA or this
Agreement has been terminated, and regardless of whether there remains any
contractual or other relationship between Gogo and ThinKom, or their respective
affiliates, successors or assigns, and regardless of the reasons or causes
giving rise to the end of such relationship.

(e)    [***].

 

[***]    2   



--------------------------------------------------------------------------------

2. TK Product Enhancement Work. ThinKom hereby agrees that it will perform and
fund the design and prequalification testing required to modify the TK Products
per ThinKom’s Product Design Specification, as updated for the Line-Fit
Requirements, all at no cost to Gogo (“TK Product Enhancements”). ThinKom will
work in good faith to meet the Line-Fit Requirements for ThinKom products
developed by ThinKom. “Line Fit Requirements” means the requirements defined in:
(i) the specifications of the [***], and any iterations to these specifications
agreed by the Parties, and (ii) any additional requirements or specifications
agreed to in writing by ThinKom, as may be required by the Boeing and Airbus
Line-Fit Testing & Documentation statements of work (as updated from time to
time). In addition:

(a)    Subject to review and approval by ThinKom of any additional requirements,
ThinKom may also fund the modification of its designs to support Line-Fit
opportunities with Bombardier and/or Embraer.

(b)    Gogo agrees to furnish, at no cost to ThinKom, any 2Ku related equipment,
including, but not limited to any fairing, adapter plate, radome, or other
equipment that may be reasonably required (as determined by the Parties) to run
the risk reduction, prequalification tests, and shall provide all system level
test documentation relating to the modified TK Products necessary for ThinKom to
obtain Parts Manufacturer Approval (“PMA”) via tests and computations for such
modified TK Products.

(c)    In the event that Gogo requests ThinKom to run additional
pre-qualification tests after the parties have agreed that the initial
pre-qualification tests have concluded, or any system level tests (including
procedure development and execution of any tests) that Gogo desires ThinKom to
coordinate or manage, [***], [***].

(d)    For formal qualification tests, Gogo will pay ThinKom for all hardware
required, test plan development, outside test lab costs and other related costs
and efforts. For these efforts, Gogo shall pay ThinKom the labor rate of [***],
and shall reimburse ThinKom for all costs relating to such work at [***].

3. Line Fit Product Pricing. For the orders placed through [***] for deliveries
through [***], ThinKom agrees to the following LRU pricing for Line Fit
production LRUs:

[***][***][***]

4. Ka Antenna Systems. For the term of the PDMA, as may be extended from time to
time, ThinKom agrees to make available to Gogo at most favored nation pricing
and terms, for comparable volumes, Ka antenna systems or components (e.g.
individual LRUs) thereof for the commercial air transport market, including
ThinKom’s [***] and potentially other Ka antenna systems. Notwithstanding the
foregoing, ThinKom may grant third parties exclusive rights to purchase specific
Ka antenna systems, or components thereof, other than ThinKom’s [***], or
components thereof.

5. Notice of Future Ownership Claims. The Parties agree as follows:

(a)    In the event that Gogo believes that any Technology delivered or
developed by ThinKom after the Effective Date, or incorporated into a product
delivered by ThinKom to Gogo after the Effective Date, in connection with the
PDMA or otherwise should be classified as Project Technology or Gogo Technology,
then Gogo shall provide written notice of such characterization and the
justification for its characterization no later than [***] following the date on
which such Technology is (i) presented to or made available to Gogo in a written
format as part of a scheduled meeting between the Parties, such as a TIM, PDR,
or CDR and emailed to Gogo’s VP of Supply Chain [***] and VP of Engineering
[***] as

 

[***]    3   



--------------------------------------------------------------------------------

updated by Gogo in writing from time to time, or (ii) included as part of a
product delivered by ThinKom to Gogo, whichever occurs first (the “Gogo
Technology Notice”). If ThinKom disputes such characterization in the Gogo
Technology Notice, then ThinKom shall provide written notice of its disagreement
and the justification therefor within [***] following receipt of the Gogo Notice
(the “ThinKom Notice”). If the Parties are thereafter unable to reach an
agreement within [***] following the delivery of the ThinKom Notice, then the
dispute shall be resolved in accordance with Section 7(k) and (l) of this
Agreement. If Gogo does not provide such notice within the time frame required
by this Section 5(a), then ThinKom may presume that the subject Technology in
question does not comprise Gogo Technology or Project Technology, and ThinKom
shall be free to license or sell such Technology for which Gogo failed to
provide a Gogo Technology Notice to third parties and/or incorporate such
Technology into other ThinKom products, free of any restrictions, or claims of
infringement or misappropriation by Gogo. Notwithstanding the foregoing
sentence, ThinKom shall not grant a license to such Technology to a party that
is then adverse to Gogo in a litigation involving such Technology; provided,
however, that such limitation does not apply to the sale or licensing of a
ThinKom product that includes such Technology, nor shall it void any sale or
license of such Technology to a party adverse to Gogo that occurred prior to the
delivery of written notice from Gogo to ThinKom of a written assertion of
intellectual property rights by Gogo against such party.

(b)     In the event that ThinKom believes that any Technology delivered or
developed by ThinKom after the Effective Date, or incorporated into a product
delivered by ThinKom to Gogo after the Effective Date, in connection with the
PDMA or otherwise should be classified as Project Technology then ThinKom shall
provide written notice of such characterization and justification for its
characterization no later than [***] following the date on which such
information is delivered or first made available to Gogo in a formal written
format (the “ThinKom Project Technology Notice”). If Gogo disputes such
characterization in the ThinKom Project Technology Notice, then Gogo shall
provide written notice of its disagreement and the justification therefor within
[***] following receipt of the ThinKom Project Technology Notice (the “Gogo
Project Technology Notice”). If the Parties are thereafter unable to reach an
agreement within [***] following the delivery of the Gogo Project Technology
Notice, then the dispute shall be resolved in accordance with the dispute
resolution mechanism outlined in Section 7(k) and (l) of this Agreement.

(c)    Any claims relating to Technology delivered or developed by ThinKom prior
to the Effective Date, or incorporated into a product delivered by ThinKom
before the Effective Date, shall be governed and evaluated by the notice
requirements set forth in Sections 7.1 and 7.3 of the PDMA. Any dispute
concerning such claims relating to periods prior to the Effective Date shall be
resolved in accordance with the dispute resolution mechanism outlined in
Section 7(k) and (l) of this Agreement.

(d)    Any claims relating to Technology delivered or developed by ThinKom after
the Effective Date, or incorporated into a product delivered by ThinKom after
the Effective Date, shall be governed and evaluated by the notice requirements
set forth in this Section 5. Any dispute concerning such claims relating to
periods after the Effective Date shall be resolved in accordance with the
dispute resolution mechanism outlined in Section 7(k) and (l) of this Agreement.

6. No Waiver of Rights.

(a)    The Parties have entered into this Agreement in order to allow each Party
to conduct its business without waiting for, or being subject to, any future
determination of the rights and obligations in and to the ownership
characterization of any Technology, or any elements of the Products developed
pursuant to the PDMA, and each Party does so on the condition that the granting
and acceptance of the License shall not be construed in any way to limit a
Party’s ability to adjudicate the

 

[***]    4   



--------------------------------------------------------------------------------

intellectual property ownership rights of either party, except as expressly
provided herein. Any such adjudication, however, shall not reduce or alter the
right of ThinKom in and to the Licensed Technology as described in Section 1
above.

[***]

7. Miscellaneous.

(a)    Entire Agreement. This Agreement, together with the PDMA, sets forth the
entire understanding and agreement among the Parties as to matters covered
herein and therein and supersedes any prior understanding, agreement or
statement (written or oral) of intent among the Parties with respect to the
subject matter hereof.

(b)    Successors. This Agreement shall inure to the benefit of and be binding
upon the Parties hereto and their respective successors and assigns.

(c)    Authority. The Parties signing this Agreement represent that they are
duly authorized to execute this Agreement and to bind their respective Parties
to the terms and conditions set forth in this Agreement.

(d)    Further Assurances. ThinKom and Gogo agree to execute such further
documentation and perform such further actions, including the recordation of
such documentation with appropriate authorities, as may be reasonably requested
by any other Party hereto to evidence and effectuate further the purposes and
intents set forth in this Agreement.

(e)    Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which together shall be deemed to be one and the same instrument. Electronic
signatures of this Agreement shall have the same legal effect as originals.

(f)    Notices. All notices, demands, instructions, waivers, consents or other
communications to be provided pursuant to this Agreement shall be delivered in
accordance with the notice procedures set forth in the PDMA, except as otherwise
stated herein.

(g)    Waiver and Agreement. No waiver shall be deemed to have been made by any
Party of any of its rights under this Agreement unless the same is in writing
and is signed on its behalf by an authorized signatory. Any amendment of this
Agreement must be effected by an instrument in writing signed by the Parties.

(h)    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not materially affected in any manner
adverse to any Party.

(i)    Conflict. In the event of a conflict between the express terms of this
Agreement and the express terms of the PDMA, the terms of this Agreement shall
control. Except as specifically set forth herein (or as set forth in any other
written amendments which may be entered into between the Parties), all of the
terms and conditions of the PDMA remain unmodified and in full force and effect.

 

[***]    5   



--------------------------------------------------------------------------------

(j)    Remedies Cumulative. The Parties’ rights under this Agreement are
cumulative to (and do not exclude or restrict) any other rights except as
otherwise explicitly provided in this Agreement. Those rights may be exercised
concurrently or separately as the law allows. The exercise of one remedy is not
to be treated as an election of that remedy or as having precluded the exercise
of another remedy.

(k)    Dispute Resolution Procedures. The Parties agree to attempt to resolve
any disputes, claims or controversies arising out of this Agreement or the
relationship of the Parties by first engaging in the following process: Prior to
filing litigation, the Party contemplating such a filing will notify the other
Party in writing setting forth the basis for the dispute (“Dispute Notice”).
Within [***] following receipt of such Dispute Notice, the other Party shall
respond setting forth the basis for its position (“Response Notice”). If the
dispute remains unresolved, a representative(s) of the Parties with decision
making authority shall meet either in person or by videoconference within [***]
following delivery of the Response Notice in a good faith effort to resolve the
dispute. If the dispute remains unresolved following such meeting, then either
Party shall be entitled to commence litigation pursuant to the terms of this
Agreement, but not sooner than [***] following the delivery of the Response
Notice. If a Party does not comply with the foregoing procedures, then that
Party shall not be entitled to recover fees and costs that might otherwise be
available under Section 7(n) below. No Party shall be required to follow the
foregoing dispute resolution procedures in this Section 7(k) when filing its
responsive pleading (i.e., its answer, cross-complaint or third party complaint
in the same action). Nothing herein precludes the parties from raising issues
related to a dispute under this Agreement at any time in advance of a litigation
while retaining its rights under Section 7(n).

(l)    Venue. If any dispute or difference arises between the Parties (including
but not limited to the ownership of Proprietary Rights under the PDMA or this
Agreement), the Parties hereby consent to the exclusive jurisdiction of the U.
S. District Court for the Southern District of New York for any disputes between
the Parties.

(m)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without regard to conflicts
of laws principles).

(n)    Attorneys’ Fees. The prevailing party in any litigation between the
Parties shall be entitled to recover from the other Party all reasonable
attorneys’ fees, expert witness fees and court costs incurred in connection with
the litigation, subject to compliance with the provisions of Section 7(k) above.

[SIGNATURES ON NEXT PAGE]

 

[***]    6   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first above written.

 

GOGO LLC, a Delaware limited liability company By:  

/s/ Anthony J. Haro

Name:   Anthony J. Haro Title:   VP, Supply Chain

THINKOM SOLUTIONS, INC.,

a California corporation

By:  

/s/ Mark J. Silk

Name:   Mark J. Silk Title:   President

 

[SIGNATURE PAGE TO PRODUCT ENHANCEMENT AND LICENSE AGREEMENT]